     Case 1:16-cv-01218-NONE-BAM Document 65 Filed 08/31/20 Page 1 of 3

 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ARMANDO OSEGUEDA, et al.,                          Case No. 1:16-cv-01218-NONE-BAM
 8                       Plaintiffs,                     ORDER DISCHARGING ORDER TO SHOW
                                                         CAUSE
 9           v.
10    STANISLAUS COUNTY PUBLIC
      SAFETY CENTER, et al.,                             (Doc. No. 64)
11
                         Defendants.
12

13          Plaintiffs Armando Osegueda and Robert Palomino filed this action on August 16, 2016.

14   (Doc. No. 1.) On February 5, 2017, a Second Amended Complaint was filed adding David

15   Lomeli and Jairo Hernandez as Plaintiffs. (Doc. No. 22.) On January 29, 2019, the Court

16   approved the parties’ stipulation to stay this matter pending resolution of the state criminal

17   proceedings against Plaintiffs. (Doc. No. 50.) The Court further directed Plaintiffs to file a

18   written status report every ninety (90) days notifying the Court of the status of the criminal

19   matter. (Id.)

20          On December 27, 2019, after no status reports had been filed, the Court issued an Order to

21   Show Cause why sanctions should not be imposed for failure to comply with an order of the

22   Court. (Doc. No. 53.) Plaintiffs were required to file either a written response or the required

23   status report by January 10, 2020. (Id.) Plaintiffs did not file a written response or status report

24   as required by the Court’s December 27, 2019 order. Accordingly, on January 29, 2020, the

25   Court ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear before the Court on

26   February 12, 2020, to show cause why the action should not be dismissed for failure to prosecute

27   and failure to comply with the Court’s orders. (Doc. No. 56.) Counsel was permitted to comply

28   with the Court’s January 29, 2020 Order to Show Cause by filing the required status report by
                                                        1
     Case 1:16-cv-01218-NONE-BAM Document 65 Filed 08/31/20 Page 2 of 3

 1   February 10, 2020. (Id.)

 2          On January 29, 2020, Plaintiffs filed the required status report. (Doc. No. 54.) The Court

 3   accordingly discharged the Orders to Show Cause issued December 27, 2019, and January 29,

 4   2020. (Doc. No. 60.) However, counsel was reminded of Plaintiffs’ ongoing obligation to file a

 5   written status report every ninety (90) days notifying the Court of the status of the criminal

 6   matter. (Id.) Counsel was further cautioned that any future failure to comply with an order of the

 7   Court will result in the imposition of sanctions. (Id.)

 8          On May 4, 2020, after Plaintiffs again failed to file a status report, the Court issued

 9   another Order to Show Cause why sanctions should not be imposed. (Doc. No. 60.) Plaintiffs

10   were ordered to respond in writing within fourteen (14) days and were permitted to comply with

11   the Order to Show Cause by filing the required status report. (Id.) On May 22, 2020, Plaintiffs

12   filed the required status report. (Doc. No. 61.) The Court accordingly discharged the Order to

13   Show Cause issued May 4, 2020. (Doc. No. 62.) However, the Court noted that Plaintiffs’ May

14   22, 2020 status report was filed well after the deadline for a response to the Order to Show Cause.

15   (Id.) Counsel was again reminded of the obligation to file status reports every ninety (90) days

16   and was additionally warned that future failures to comply with the Court’s orders would result in

17   the imposition of sanctions. (Id.)

18         On August 26, 2020, after Plaintiffs again failed to timely file a status report, the Court

19   issued an order requiring Plaintiffs’ counsel to appear before the Court to show cause why

20   sanctions should not be imposed against her. (Doc. No. 63.) On August 27, 2020, Plaintiffs filed
21   the required status report stating that Messrs. Osegueda and Palomino’s criminal cases are

22   ongoing. (Doc. No. 64.) Counsel for Plaintiff further provided a declaration explaining that her

23   failure to file a timely status report was due to the death of her father. (Doc. No. 64-1.)

24         Although Plaintiffs were not ordered to respond in writing or permitted to comply with the

25   Order to Show Cause by filing the required status report, in light of the contents of Ms. Gordon’s

26   declaration the Court will discharge the August 26, 2020 Order to Show Cause. Ms. Gordon has
27   provided a legitimate reason for the untimely status report in this instance.

28         The Court nonetheless notes that Plaintiffs’ status reports have been tardy on multiple
                                                         2
     Case 1:16-cv-01218-NONE-BAM Document 65 Filed 08/31/20 Page 3 of 3

 1   occasions and several orders to show cause have issued in order to secure Plaintiffs’ compliance

 2   with applicable deadlines. Counsel’s actions have caused the Court to unnecessarily expend its

 3   resources to gain counsel’s compliance with orders. Counsel is strongly cautioned against

 4   future failures to comply with the Court’s orders as future failures will likely result in the

 5   imposition of sanctions.

 6           Accordingly, IT IS HEREBY ORDERED that the Court’s Order to Show Cause issued

 7   August 26, 2020 (Doc. No. 64) is HEREBY DISCHARGED. No sanctions will be imposed at this

 8   time.

 9
     IT IS SO ORDERED.
10

11      Dated:     August 31, 2020                           /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
